Citation Nr: 0420291	
Decision Date: 07/26/04    Archive Date: 08/04/04

DOCKET NO.  01-09 064A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel




INTRODUCTION

The veteran had active military service from January 1965 to 
January 1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.


FINDING OF FACT

The veteran does not have hypertension that is related to his 
military service or to already service-connected disability.


CONCLUSION OF LAW

The veteran does not have hypertension that is the result of 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The veteran contends that he has hypertension which either 
originated in or is the result of service, including as a 
result of exposure to Agent Orange, or which was caused or 
chronically worsened by his service-connected disabilities.  

The veteran's medical records indicate that the first 
diagnosis of PTSD was made in June 1995.  The first mention 
of high blood pressure was in November 1997, with a diagnosis 
of hypertension in February 1998.  Diabetes mellitus, type II 
was first suspected in August 2000, and diagnosed in November 
2000.

The veteran initially claimed service connection for his 
hypertension as a result of his exposure to Agent Orange 
while serving in Vietnam.  The veteran's claim was denied in 
a rating decision dated in April 2001, which found that the 
veteran has hypertension, but that there was no connection 
found between the veteran's hypertension and his military 
service.  In a notice of disagreement (NOD) dated in June 
2001, the veteran continued to contend that his hypertension 
was related to his exposure to Agent Orange, and amended his 
claim to include the contention that hypertension was 
secondary to his service-connected post-traumatic stress 
disorder (PTSD), or secondary to his diabetes mellitus, type 
II, for which he had a service connection claim pending.  
Evidence was received from the veteran in September 2001 in 
the form of a "to whom it may concern" letter, hand-written 
on VA Medical Center (VAMC) Huntington, West Virginia 
stationery, from J.S., who, it was later determined, is a VA 
Physician's Assistant, and who opined that the veteran's 
hypertension was a direct result of his PTSD.  

The veteran's hypertension claim was again denied as 
documented in a Statement of the Case (SOC) dated in November 
2001.  The veteran's diabetes was service connected in April 
2002.

Of record is the February 2002 report of an examination 
provided by VA physician Dr. U.Y., whose impression was that 
the veteran's hypertension was not likely related to his 
diabetes because his BUN, creatinine, and microalbumin were 
normal, and because the veteran was not on any hypoglycemic 
agents.  Dr. U.Y. also noted that the veteran's hypertension 
was diagnosed prior to his diabetes.

The veteran subsequently perfected his appeal, and the Board 
remanded in July 2003 in order to afford the veteran with a 
VA examination to determine the etiology of his chronic 
hypertension, to ensure that recently changed law was 
considered, to obtain evidence in the form of records from 
VAMC Huntington, and to clarify the identity and bona fides 
of the above-mentioned letter writer J.S.

On remand, the records from VAMC Huntington were obtained and 
associated with the record.  The veteran was afforded a VA 
nexus examination given at VAMC Huntington in March 2004 by 
J.H., M.D., Diplomat of the American Board of Thoracic 
Surgery and a Fellow of the American College of Cardiology.  
Relying on his review of the record and his examination of 
the veteran, Dr. J.H. found there was no evidence that the 
veteran had diabetic nephropathy, which would be necessary 
for diabetes to be a causation of his hypertension.  It was 
also concluded that neither hearing loss nor tinnitus was a 
cause of hypertension.

Regarding the claim that the veteran's hypertension resulted 
from his PTSD, Dr. J.H. noted that the veteran's hypertension 
was diagnosed some three to four years after the diagnosis of 
PTSD.  He also noted that the letter from the Physician's 
Assistant, which indicated that the veteran's hypertension 
was a direct result of his PTSD, was not accompanied by a 
supervising physician's signature.  

Dr. J.H. found that it is not likely that the veteran's PTSD 
is a cause of his hypertension for two reasons.  First, the 
literature shows that the characteristic cardiovascular 
effect of PTSD is tachycardia, as opposed to hypertension, 
and the veteran did not evidence symptoms of tachycardia.  
Secondly, the examiner, relying again on the medical 
literature, noted that less than 10 percent of all physical 
health problems reported by those exposed to the traumatic 
experiences of combat can be attributed to that exposure.  
Dr. J.H. concluded that it is not likely that the veteran's 
hypertension was caused or aggravated by his PTSD.

II.  Analysis

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110, (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2003).  Generally, service connection 
requires (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Caluza v. Brown, 7 Vet. App. 498 (1995).  In addition, a 
disability may be service connected if it is proximately due 
to or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310(a) (2003).  

The veteran's service medical records (SMRs) show no 
treatment for or diagnosis of hypertension.  His enlistment 
physical examination report shows his blood pressure was 
120/80, and his discharge physical examination reported his 
blood pressure was 118/56.   Further, there is no evidence of 
any treatment for or diagnosis of hypertension until nearly 
thirty years after his release from active duty.  Thus, there 
is no basis on which to establish a direct connection between 
the veteran's military service and his hypertension.  
Additionally, there is no suggestion that hypertension was 
manifested to a compensable degree within a year of the 
veteran's separation from service.  38 C.F.R. §§ 3.307, 3.309 
(cardiovascular-renal disease, including hypertension may be 
presumed to have been incurred in or aggravated by service if 
manifested to a compensable degree within a year of the 
claimant's separation from qualifying service).

Certain diseases associated with exposure to herbicide agents 
may be presumed to have been incurred in service even though 
there is no evidence of the disease in service, provided the 
requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 C.F.R. 
§ 3.309(e).  The term "herbicide agent" means a chemical in 
an herbicide used in support of the United States and allied 
military operations in the Republic of Vietnam during the 
Vietnam era.  The diseases for which service connection may 
be presumed to be due to an association with herbicide agents 
include chloracne or other acneform disease consistent with 
chloracne, Type 2 diabetes (also known as Type II diabetes 
mellitus or adult-onset diabetes), Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  In general, for service connection to be 
granted for one of these diseases, it must be manifested to a 
degree of 10 percent or more at any time after service.  
Chloracne, porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy must be manifest to a degree of 10 
percent within one year after the last date on which the 
veteran performed active military, naval, or air service in 
the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975.  See C.F.R. 
§ 3.307(a)(6)(ii); Veterans Education and Benefits Expansion 
Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  A 
veteran who served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, will be presumed to have been exposed during such 
service to an herbicide agent unless there is affirmative 
evidence to the contrary.  Id.  

The record shows the veteran served in Vietnam during that 
time period, and thus is presumed to have been exposed to 
herbicide agents.  However, hypertension is not among those 
listed diseases for which service connection may be presumed 
to be due to an association with herbicide agents.  The fact 
that hypertension is not one of those diseases for which 
service connection may be presumed to be due to an 
association with herbicide agents precludes a finding of 
presumptive service connection.  Further, there is no direct 
evidence that the veteran's hypertension was caused by 
exposure to herbicides.  Thus, there is no basis on which 
service connection may be granted for the veteran's 
hypertension based on exposure to herbicides.

Regarding the possibility that the veteran's hypertension was 
caused or aggravated by his service-connected PTSD, the Board 
finds the analysis and conclusion of Dr. J.H. persuasive.  
After referring to medical literature and the evidence in the 
claims file, Dr. J.H. concluded that it was not likely that 
hypertension was caused or aggravated by PTSD.  This 
conclusion is supported by the finding in the medical 
literature that the cardiovascular effect of PTSD is 
tachycardia, not hypertension.  The Board has considered the 
statement by J.S., P.A. that the veteran's hypertension is a 
direct result of his PTSD.  That statement, however, contains 
no analysis in support of the conclusion, nor, as was pointed 
out by the VA examiner, was it accompanied by a supervising 
physician's signature.  Thus, the Board finds the conclusion 
supported by detailed analysis presented by Dr. J.H., who, 
the record shows, is a Diplomat of the American Board of 
Thoracic Surgery and a Fellow of the American College of 
Cardiology, is of significantly more evidentiary value than 
is the unsupported statement of J.S.  The Board therefore 
finds that the preponderance of the evidence is against the 
claim of a relationship to PTSD.

Regarding the possibility that the veteran's hypertension was 
attributable to his service-connected diabetes mellitus, the 
Board finds VA examiners to be persuasive.  Dr. U.Y.'s 
impression was that the veteran's hypertension was not likely 
related to his diabetes because his BUN, creatinine, and 
microalbumin were normal, and because the veteran was not on 
any hypoglycemic agents.  Dr. U.Y. also noted that the 
veteran's hypertension was diagnosed prior to his diabetes.  
Dr. J.H. stated in his opinion that the presence of diabetic 
nephropathy is necessary to conclude that there is a 
relationship between diabetes the veteran's hypertension.  
Since the record gives no evidence that the veteran has 
diabetic nephropathy, the only conclusion to be drawn is that 
the veteran's hypertension was not caused or made worse by 
his diabetes.  A grant of service connection under this 
theory is therefore not warranted.

In deciding this claim, the Board has considered the 
provisions of 38 U.S.C.A. § 5107 (West 2002) (benefit of the 
doubt).  Under the of benefit-of-the-doubt standard, when a 
veteran seeks benefits and the evidence is in relative 
equipoise regarding any issue material to the determination 
of a matter, the law dictates that the benefit of any doubt 
belongs to the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  
The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, on the basis of the above analysis, and after 
consideration of all of the factors, the Board finds a 
preponderance of the evidence is against the claim of service 
connection.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, supra, at 57-58.

On November 9, 2000, during the pendency of this claim, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)) was signed into law, changing the processing of 
veterans' claims.  In adjudicating this veteran's claim of 
service connection, the Board has considered the provisions 
of the VCAA.  Among other things, the VCAA and implementing 
regulations require VA to notify the claimant and the 
claimant's representative of any information and any medical 
or lay evidence not previously provided to the Secretary that 
is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in March 
2001, shortly after enactment of the VCAA, and before the 
implementing regulations were promulgated.  As a result of 
that notification, the veteran identified only VAMC 
Huntington as a source of germane evidence.  

Specifically regarding VA's duty to notify, the April 2001 
notification to the veteran apprised him of what the evidence 
must show to establish entitlement to the benefit sought, 
what additional evidence and/or information was needed from 
the veteran, what information VA would assist in obtaining on 
the veteran's behalf, and where the veteran was to send the 
information sought.  Additionally, the RO informed the 
veteran of the results of its rating decisions, and the 
procedural steps necessary to appeal.  The RO provided an SOC 
and a supplemental statement of the case (SSOC) reporting the 
results of the RO's reviews.  

Regarding VA's duty to assist, the Board notes that the RO 
had previously obtained the veteran's service medical records 
(SMRs).  The RO obtained and incorporated into the record for 
consideration the medical records from VAMC Huntington as 
identified by the veteran.  The veteran was also afforded a 
VA medical examination which was conducted in an attempt to 
establish a nexus opinion.  Given the standard of the 
regulation, the Board finds that VA has no duty to inform or 
assist that was unmet.


ORDER

Service connection for hypertension is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



